Per Curiam.
The appellant, Barton Stanley Rodom, was convicted of first degree forgery by check. The state’s principal witness was his accomplice, Dale Masterman, who testified that the appellant wrote the check in question and accompanied Masterman to the store where the latter cashed the check. At the trial no instruction regarding the *945weight to be given to the uncorroborated testimony of an accomplice was presented to the jury. The appellant, although represented by counsel, made no request for such instruction, but now predicates error on the trial court’s failure to submit, on its own motion, the cautionary instruction to the jury.
This court has held that the trial court is not obligated to give a cautionary instruction concerning the testimony of an accomplice when none has been requested. State v. Proctor, 71 Wn.2d 882, 885, 431 P.2d 703 (1967).
In accord with such view, the judgment of the trial court is affirmed.